DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 12/6/2021 have been fully considered, but they are not persuasive. The Applicant contends that Chuter, as modified by Rakos, does not teach the body portion comprising a first woven graft material having non-perpendicular warp and weft when the first stent-graft is in the expanded configuration, the waist portion comprising a second woven graft material having perpendicular warp and weft when the first stent-graft is in the expanded configuration, and the first woven graft material being more expandable than the second woven graft material. The examiner respectfully disagrees. Rakos teaches a stent-graft device comprising a first woven graft material (e.g., elements 42 and/or 44) having non-perpendicular warp and weft yarn components when the stent-graft is in an expanded configuration (Figs. 4-7, 17-20, 28-32); and a second woven graft material (e.g., 46) having perpendicular warp and weft yarn components when the stent is in the expanded configuration (Figs. 4-7, 17-20, 28-32). The second woven material has properties that vary from the first .
Claim Objections
Claim 12 is objected to because of the following informalities: the phrase “non-perpendicular warp and weft when the first stent-graft” and the phrase “perpendicular warp and weft when the first stent-graft” appear to be missing the term “yarn” or the term describing what is warp and weft.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-12, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuter (US Pat. No. 6,030,415) in view of Rakos et al. (US Pub. No. 2005/0240261; hereinafter Rakos).
Chuter teaches the following regarding independent claim 12: a modular assembly comprising: a first stent-graft (12) comprising: a body portion (body of element 12) having a first diameter (please annotated Figure B, below) when the first stent-graft is in an expanded configuration (Fig. 4; col. 5, lines 12-col. 6, lines 7); and a waist portion (62) having a second diameter (Figure B) when the first stent-graft is in the expanded configuration less than the first diameter (Figure B; Fig. 4; col. 5, lines 12-col. 6, lines 7), wherein the body portion is configured 
However, Chuter does not recite the body portion comprising a first woven graft material having non-perpendicular warp and weft components when the stent-graft is in an expanded configuration; a second woven graft material having perpendicular warp and weft components when the stent is in the expanded configuration; and the first woven graft material being more expandable than the second woven graft material. Rakos teaches that it is well known in the art that stent-graft devices comprise a first woven graft material (e.g., 42 and/or 44) having non-perpendicular warp and weft components when the stent-graft is in an expanded configuration (Figs. 4-7, 17-20, 28-32); a second woven graft material (e.g., 46) having perpendicular warp and weft components when the stent is in the expanded configuration (Figs. 4-7, 17-20, 28-32); and the first woven graft material being more expandable than the second woven graft material (paras. 0070-0076, 0088-0090). The construction taught by Rakos provides the graft with the desired mechanical and permeability properties. It would have been obvious to one having ordinary skill in the art to modify the graft of Chuter, according to the teachings of Rakos, in order to provide the graft with the desired mechanical and permeability properties.





    PNG
    media_image1.png
    420
    534
    media_image1.png
    Greyscale

Figure A.


    PNG
    media_image2.png
    477
    487
    media_image2.png
    Greyscale

Figure B.


Chuter teaches the following regarding claim 1: the modular assembly of claim 12 wherein the waist portion is at a distal end of the first stent-graft (Figs. 2-4); the first stent-graft further comprising a transition portion (Figure A) between the body portion and the waist portion (Figure A; Figs. 2-4), the waist portion extending proximally from the distal end to the transition portion (Figure A; Figs. 2-4), the waist portion having a longitudinal length (Figs. 2-4).

Chuter teaches the following regarding claim 4: the modular assembly of Claim 1 wherein the body portion extends distally from a proximal end of the first stent-graft to the transition portion (Figure A; Figs. 2-4).  
Chuter teaches the following regarding claim 5: the modular assembly of Claim 1 wherein the waist portion and the transition portion define a mechanical interlock structure of the first stent-graft (col. 5, lines 12-col. 6, lines 7).  
Chuter teaches the following regarding claim 8: the modular assembly of Claim 1 wherein the second stent-graft includes at least one stent (50, 54) in the seated portion.  
Chuter teaches the following regarding claim 9: the modular assembly of Claim 1 wherein a free distal portion of the second stent- graft is configured to extend distally from the first stent-graft (Fig. 4).  
Chuter teaches the following regarding claim 10: the modular assembly of Claim 1 wherein the captured proximal portion is configured to follow a profile of the first stent-graft (Fig. 4).  
Chuter teaches the following regarding claim 11: the modular assembly of Claim 1 wherein the seated portion is configured to engage the body portion (Fig. 4; col. 5, lines 12-col. 6, lines 7), the captured proximal portion further comprising: a neck portion (70) configured to engage the waist portion of the first stent-graft (Fig. 4); and a transition portion configured to engage the transition portion of the first stent-graft (please see annotated Figure C, below).  

    PNG
    media_image3.png
    389
    569
    media_image3.png
    Greyscale

Figure C.

Chuter teaches the following regarding claim 21: the modular assembly of Claim 1 wherein the second diameter is uniform throughout the waist portion (Figs. 2-4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774